               Case 1:20-cv-02469-MKV Document 22
                                               21 Filed 12/01/20
                                                        11/25/20 Page 1 of 2

                                       CASEY & BARNETT, LLC
                                           ATTORNEYS AT LAW
MEMO ENDORSED                            305 Broadway, Ste 1202
                                         New York, New York 10007
  MARTIN F. CASEY*                        Telephone: (212) 286-0225           NEW JERSEY OFFICE
  GREGORY G. BARNETT**                    Facsimile: (212) 286-0261           Casey & Barnett, LLP
  CHRISTOPHER M. SCHIERLOH                                                    154 South Livingston Avenue, Suite 106
                                          Web: www.caseybarnett.com           Livingston, NJ 07039
  JAMES P. KRAUZLIS *

  *   Admitted in NY and NJ
  ** Admitted in NY, NJ, La and OH                                            jpk@caseybarnett.com
                                                                              Direct: 646-362-8925
                                           November 25, 2020

  VIA ECF
  Hon. Ona T. Wang
  United States Magistrate Judge
  United States Courthouse
  500 Pearl St.
  New York, NY 10007-1312

                       Re:    RLI Insurance Company aso Norton Lilly Logistics LLC and
                              Kalimera LLC v. MSC Mediterranean Shipping Company S.A.
                              Docket No.: 1:20-cv-02469-MKV
                              Our File: 424-90

  Dear Honorable Ona T. Wang:

         We represent the Plaintiff in the referenced proceeding which is currently scheduled for a
  telephonic Settlement Conference before Your Honor on Wednesday, December 2, 2020, at 3:00
  p.m. Upon conferring with our client, he is not available on December 2, 2020.

          We discussed this development with defense counsel, and they are agreeable to our
  requesting an adjournment of the Settlement Conference from Wednesday, December 2, 2020, to
  Wednesday, December 9, 2020, at the same time, 3:00 p.m., provided, of course, that adjourned
  date is acceptable to Your Honor.

         We would appreciate Your Honor granting the short adjournment to a date our client is
  available, that being Wednesday, December 9, 2020, at 3:00 p.m.

         We thank Your Honor’s attention to the foregoing application and respectfully request
  that Your Honor favorably consider this adjournment application.


                                                            Respectfully submitted,

                                                            CASEY & BARNETT, LLC

                                                            By: /s/ James P. Krauzlis
                                                                James P. Krauzlis
  cc:       Mark A. Beckman, Esq.
         Case 1:20-cv-02469-MKV Document 22
                                         21 Filed 12/01/20
                                                  11/25/20 Page 2 of 2

Hon. Ona T. Wang                                               November 25, 2020
United States Magistrate Judge                                            Page 2


       James A. Marissen, Esq.
       GORDON REES SCLLY MANSUKHANI, LLP
       Attorney for Defendant
       MSC MEDITERRANEAN SHIPPING COMPANY, S.A.
       1 Battery Park Plaza, 28th Floor
       New York, NY 10004
       mbeckman@grsm.com
       jmarissen@grsm.com




     SO ORDERED:

     Application GRANTED. The Settlement Conferences been
     rescheduled to January 26, 2021 at 2:30 p.m. Settlement
     submissions due one week before.


     __________________________________________________
     Ona T. Wang                         12/1/20
     United States Magistrate Judge
